FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS March 26, 2009

                                TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                     Clerk of Court


 KEVIN WAYNE BROWN,
              Plaintiff-Appellant,                       No. 08-3331
 v.                                             (D.C. No. 08-CV-03043-SAC)
 SAM CLINE; (FNU) ACKLEY,                                  (D. Kan.)
 Correctional Supervisor I, Hutchinson
 Correctional Facility; (FNU)
 MARTIN, Lieutenant, Hutchinson
 Correctional Facility; (FNU) BROWN,
 Master Sergeant, Hutchinson
 Correctional Facility; MARY
 NELSON, Chief of Security,
 Hutchinson Correctional Facility;
 STEVE SCHNEIDER, Compliance
 Officer, Hutchinson Correctional
 Facility; (FNU) MOSA, Hutchinson
 Correctional Facility; (FNU)
 LANDSAGER, Disciplinary
 Administrator, Hutchinson
 Correctional Facility; (FNU) ELLIS,
 Unit Team, Hutchinson Correctional
 Facility; (FNU) KIDD, Hutchinson
 Correctional Facility; (FNU) HURT,
 Correctional Officer II, Hutchinson
 Correctional Facility,
              Defendants-Appellees.


                           ORDER AND JUDGMENT *



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore ordered

submitted without oral argument.

      Plaintiff appeals the dismissal of his 42 U.S.C. § 1983 complaint. At the

time he filed his pro se complaint, Plaintiff was an inmate in a Kansas state

correctional facility. The complaint alleged that a correctional officer at that

facility filed false disciplinary reports in retaliation for Plaintiff’s filing of

grievances against the officer. The complaint also alleged that the disciplinary

hearing on the retaliatory reports was conducted by a hearing officer who had

improperly discussed the charges with the correctional officer prior to the

hearing. The complaint further alleged that other prison officials falsely

corroborated the correctional officer’s false disciplinary reports and failed to

properly investigate or process Plaintiff’s administrative grievances regarding the

correctional officer and hearing officer.

      Because the sanction imposed on the charged disciplinary infractions

included the loss of 111 days of earned, good-time credits and Plaintiff had not

shown that the charges were invalidated, the district court concluded that

Plaintiff’s claims against the correctional officer and hearing officer were barred

                                            -2-
by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), and Edwards v. Balisok, 520

U.S. 641, 648 (1997). The court further concluded that, to the extent any of

Plaintiff’s claims against the remaining Defendants were not barred by Heck,

these claims failed to state a cognizable constitutional claim. Based on these

conclusions, the court directed Plaintiff to show cause why the complaint should

not be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failing to state a

claim on which relief could be granted. Plaintiff filed no response, and the court

accordingly dismissed the complaint for the reasons stated in the show cause

order.

         On appeal, Plaintiff argues that the district court erred in dismissing his

complaint because, regardless of Heck and the other cases cited by the district

court, his rights were violated. We hold that the district court did not err by

following clear Supreme Court precedent. Plaintiff’s claims that the disciplinary

reports against him were false and retaliatory and that the disciplinary hearing

was conducted improperly are claims that necessarily implicate the validity of the

disciplinary charges and the sanctions imposed, including the loss of good-time

credits. Heck and Edwards make clear that Plaintiff does not have a cognizable §

1983 claim under these circumstances unless he can show that the disciplinary

convictions have been invalidated. Plaintiff has made no such showing.

         Plaintiff’s appellate brief does not clearly address the district court’s

conclusion that his claims against the remaining defendants were barred by Heck

                                             -3-
or subject to summary dismissal because he had not alleged that those Defendants

personally participated in depriving him of a constitutional right. Even if we

construe Plaintiff’s brief liberally to have included this argument on appeal, our

independent review of the record persuades us that the court did not err by

dismissing these claims.

      Therefore, for substantially the reasons stated by the district court, we

AFFIRM the dismissal of Plaintiff’s § 1983 complaint.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -4-